         Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 1 of 10. PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Christine Marsiglio                                )           Case No.
6193 Dunbar Drive                                  )
Mentor, OH 44060                                   )           Judge
                                                   )
                 Plaintiff,                        )
                                                   )
v.                                                 )           COMPLAINT FOR DAMAGES
                                                   )           AND INJUNCTIVE RELIEF
                                                   )
Steris Corporation                                 )
5960 Heisley Road                                  )
Mentor, OH 44060                                   )          JURY DEMAND ENDORSED
                                                   )          HEREIN
Please Also Serve Statutory Agent                  )
CT Corporation System                              )
4400 Easton Commons Way, Suite 125                 )
Columbus, OH 43219                                 )
                                                   )
                 Defendants.                       )


         Plaintiff, Christine Marsiglio, by and through undersigned counsel, as her complaint

against Defendants, states and avers the following:



                                               PARTIES

     1. Plaintiff Christine Marsiglio (“Marsiglio”) is a resident of the city of Mentor, Lake

        County, State of Ohio.

     2. Defendant Steris Corporation (“Steris”) is an Ohio corporation, with its principal place of

        business located in Lake County at 5960 Heisley Road, Mentor, Ohio, 44060.

     3. At all times herein, Marsiglio was acting in the course and scope of her employment.
    Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 2 of 10. PageID #: 2




                                  JURISDICTION & VENUE

4. This Court has subject matter jurisdiction pursuant to 42 U.S.C. § 2000 in that Plaintiff is

   alleging a Federal Law Claim under the Civil Rights Act.

5. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 42 U.S.C. §

   2000e-2, et seq.

6. This Court has personal jurisdiction over Steris because it is a Corporation that is

   registered to conduct business in this District, and at all times material to the allegations

   contained herein, each conducted substantial business in this District and had sufficient

   minimum contacts within this District.

7. All material events alleged in this Complaint occurred in Lake County.

8. Venue is properly placed in the United States District Court for the Northern District of

   Ohio, Eastern Division, pursuant to 28 U.S.C. § 1391, because it is the district court of the

   district, division, and county within which Defendants operated and where a substantial

   part of the events or omissions giving rise to the claim occurred.

9. Within 180 days of the conduct alleged below, Marsiglio filed a Charge of Discrimination

   with the Equal Employment Opportunity Commission (“EEOC”) in Charge No. 532-

   2020-00647 (“Marsiglio EEOC Charge of Discrimination”).

10. More than 180 days has passed since Marsiglio filed the Marsiglio EEOC Charge of

   Discrimination.

11. On April 8, 2021, the EEOC issued and mailed a Dismissal and Notice of Rights letter

   regarding the Marsiglio EEOC Charge of Discrimination.

12. Marsiglio received the Dismissal and Notice of Rights letter from the EEOC, in
    Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 3 of 10. PageID #: 3




   accordance with 42 U.S.C. § 2000e-5(f)(1), which is attached hereto as Exhibit 1.

13. Marsiglio has properly exhausted her administrative remedies pursuant to 29 C.F.R. §

   1614.407(b).

14. Marsiglio has filed this Complaint within 90 days of the issuance of the Dismissal and

   Notice of Rights letter.

                        FACTS COMMON TO ALL CAUSES OF ACTION

15. The Plaintiff is a former employee of Steris.

16. The Plaintiff was hired by Steris in December 2017.

17. The Plaintiff worked as a Contract Specialist.

18. Edward Nageotte is the Contract Specialist/ Manager at Steris.

19. Cara Frisby is the Life Science Director at Steris.

20. Sherry Gallagher is a Human Resource Representative at Steris.

21. The Plaintiff reported to Mr. Nageotte and Ms. Frisby.

22. At no time during her employment with Steris did the Plaintiff receive a copy of Steris’s

   harassment policy.

23. After she started her employment, the Plaintiff learned that the position of Contract

   Specialists had a high turnover rate.

24. The Plaintiff was hired as a Contract Specialist even though Steris had full knowledge that

   she was not an attorney.

25. When hired, the Plaintiff was informed by Mr. Nageotte that this position takes three years

   to master.

        THE ABUSIVE AND ILLEGAL TREATMENT BY PLAINTIFF’S DIRECT

                                           SUPERVISORS
    Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 4 of 10. PageID #: 4




26. After just a few months of employment at Steris, Plaintiff’s co-workers would mention

   that they were surprised that she had “lasted that long” under Mr. Nageotte’s supervision.

27. Soon after her hiring, the Plaintiff also learned that she was only the second direct report

   of Mr. Nageotte.

28. Within the first month of her employment, the Plaintiff learned that the attorney that had

   held the position immediately before her was terminated and that legal action against

   Steris for discrimination was on going.

29. Almost immediately after beginning her employment at Steris, Mr. Nageotte began

   making discriminatory, unprofessional, and discriminatory statements to the Plaintiff.

30. Some of these statements were discriminatory based on the Plaintiff’s sex.

31. Mr. Nageotte once asked the Plaintiff about her sexual orientation because of the shortness

   of her hair.

32. Mr. Nageotte asked this question as he was trying the learn of the Plaintiff’s sexual

   orientation as Steris was involved in a Civil Rights discrimination lawsuit based on sexual

   orientation.

33. This litigation had been brought by the Contract Specialists that had immediately held the

   position that the Plaintiff then held.

34. Mr. Nageotte stated he hoped that Plaintiff’s orientation would somehow be favorable to

   Steris and him in that litigation.

35. Mr. Nageotte also made derogatory comments to the Plaintiff based on her sex.

36. Mr. Nageotte would also make derogatory and condescending comments to the Plaintiff.

37. Within the first six months of her employment, the Plaintiff confronted Mr. Nageotte

   about his confrontational management style; Mr. Nageotte noted that his management
    Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 5 of 10. PageID #: 5




   style was to “manage by fear.”

38. The Plaintiff, on more than one occasion, and commencing within a few months of her

   hiring, reported Mr. Nageotte’s behavior to Cara Frisby.

39. Ms. Frisby was Mr. Nageotte’s supervisor and could have curtailed his unprofessional

   behavior but did little to stop it.

40. Ms. Frisby had full knowledge of Mr. Nageotte’s behavior and merely told the Plaintiff

   “she knows what it is like to be on the other side of Ed.”

41. On another occasion, Ms. Frisby told the Plaintiff “not let Ed treat you that way.”

42. While recognizing Mr. Nageotte’s discriminatory sexist intent, Ms. Frisby told the

   Plaintiff, “Ed treats you like his daughters.”

43. On another occasion, Ms. Frisby told the Plaintiff to ‘stop having Ed treat you like his

   secretary.”

                      PLAINTIFF’S REPORTS TO OTHER MANAGERS

44. Even though the Plaintiff had discussed Mr. Nageotte’s treatment with Ms. Frisby, she

   also went to two Human Resource Representatives.

45. During the span of her employment, the Plaintiff reported Mr. Nageotte’s behavior to

   Sherry Gallagher.

46. The Plaintiff also informed Ms. Gallagher of the comment about her lasting the longest

   under Mr. Nageotte.

47. Upon information and belief, no investigation was performed and no feedback was given

   to the Plaintiff after she reported these matters to Ms. Gallagher.

48. Sometime in September 2019, the Plaintiff also reported Mr. Nageotte’s behavior to

   another Human Resource Manager Ms. Goodwyn.
    Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 6 of 10. PageID #: 6




49. Ms. Goodwyn explained the process of filing a grievance, and that the process began by

   contacting the internal Human Resource Representative, which, in the Plaintiff’s case,

   was, again, Ms. Gallagher.

50. Ms. Goodwyn explained to the Plaintiff that a grievance involved an investigation and

   providing feedback and follow up to the complaintant.

51. Ms. Goodwyn did communicate the grievance to Ms. Gallagher as Ms. Gallagher

   contacted the Plaintiff.

52. However, instead of doing an investigation, Ms. Gallagher had a lengthy meeting with the

   Plaintiff to discuss her work interest.

53. At no time did Steris ever perform an investigation of the matters of the grievance.

54. No investigation was performed and no feedback was given to the Plaintiff on the subject

   of her complaint about her treatment by her managers.



                       PLAINTIFF’S REVIEWS and PERFORMANCE

55. After six months of performance, the Plaintiff received a favorable review and a modest

   raise in pay.

56. Part of the Manager’s Feedback was that the job took two years to master.

57. She later asked for an interim review at approximately her nine-month tenure; however

   one was not forthcoming as Mr. Nageotte said “he was not very good at those.”

58. The Plaintiff learned that the process of reviewing contracts, a central feature of her job,

   was done without any objective standards or protocol.

59. On more than one occasion, the Plaintiff was told, as it pertains to contract review and

   modification; “Ed [Nageotte] is going to do what he wants anyway.”
    Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 7 of 10. PageID #: 7




60. Human Resource Manager Ms. Gallagher confessed to the Plaintiff that Steris had no

   standards for contract review as the review standards were established by Mr. Nageotte,

   were ever changing, and solely up to Mr. Nageotte’s subjective interpretations.

61. The Plaintiff was never provided with clear guidelines as to how to review contracts.

62. Even so, as Plaintiff’s employment progressed, Mr. Nageotte and Ms. Frisby began to

   criticize the Plaintiff for her lack of communication and attention to detail.

63. The lack of communication and attention to detail were the fault of management, and not

   the Plaintiff.

64. On or about January 2019, Mr. Nageotte asked the Plaintiff to modify the date on a letter

   than had already been signed by an authorized Steris representative.

65. Of course, the Plaintiff did not modify the date on the letter for ethical reasons that should

   have been obvious, which created a further barrage of verbal abuse by Mr. Nageotte.

66. The unprofessional conduct of Ms. Frisby and Mr. Nageotte continued throughout the

   spring and summer of 2019

67. During this time, Mr. Nageotte and Ms. Frisby would create more unfounded and

   subjective reasons to criticize the Plaintiff.

68. On September 6, 2019 the Plaintiff was given a Performance Plan.

69. The Performance Plan required certain performance targets be me within 90 days.

70. This performance Plan was designed to fail as it required “100% accuracy” to avoid

   termination.

71. The Performance Plan was pretextual as the standards of performance were subjective.

72. The Performance Plan was pretextual as the standards of performance not documented.

73. The Performance Plan was pretextual as the standards and practices of contract review
    Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 8 of 10. PageID #: 8




   were not defined and based solely on the subjective determinations of Mr. Nageotte.

74. Other male employees in the Life Science Department did not receive the treatment that

   the Plaintiff received.

75. Steris terminated the Plaintiff on October 28, 2019.

 COUNT I SEXUAL DISCRIMINATION IN VIOLATION OF42 U.S.C. § 2000-2-e et

                                               seq.

76. The Plaintiff restates each and every prior allegation.

77. The Plaintiff is a member of a protected classification.

78. The Plaintiff is female.

79. Steris treated the Plaintiff differently than other similarly situated employees based on her

   protected classification as a female.

80. The words and actions of Mr. Nageotte demonstrated hostile discriminatory intent against

   the Plaintiff.

81. Steris terminated the Plaintiff without cause in violation of 42 U.S.C. §2002e-2 et seq.



82. Steris violated 42 U.S.C. §2002e-2 et seq. for providing inconsistent and subjective

   supervision of the Plaintiff, in a manner inconsistent with other similarly situated male

   employees.

83. Steris violated 42 U.S.C. §2002e-2 et seq.by evaluating Plaintiff’s performance in a

   manner inconsistent with other similarly situated male employees.

84. Steris violated 42 U.S.C. §2002e-2 et seq.by training the Plaintiff in a manner inconsistent

   with other similarly situated male employees.

85. As a direct and proximate result of Steris’s conduct, the Plaintiff suffered and will
       Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 9 of 10. PageID #: 9




      continue to suffer damages, including economic and emotional distress.

     WHEREFORE THE PLAITNIFF DEMANDS THE FOLLOWING AGAINST THE

                                          DEFENDANT

   1. An award against the Defendant for compensatory and monetary damages to compensate

       Ms. Marsiglio for physical illness, emotional distress, loss wages, and other

       consequential damages in an amount is excess of $25,000.00

   2. An award of punitive damages in excess of $25,000.00

   3. An award of reasonable attorney fees as allowable under law.

   4. An award of the costs of this action.

   5. All other relief the Court deems necessary and proper.




                                     Respectfully submitted,



                                       /s/ Randy Vermilya Esq
                                       (Ohio 0070617)
                                       41 East Erie Street
                                       Painesville, OH 44077
                                       440.354.2029
                                       Rvermilya@vermilyalaw.com

                                 JURY DEMAND ENDORSED

The Plaintiff hereby demands a trial by Jury of a lawful assembly of jurors.

                                       /s/ Randy Vermilya Esq
                                       (Ohio 0070617)
                                       41 East Erie Street
                                       Painesville, OH 44077
                                       440.354.2029
                                       Rvermilya@vermilyalaw.com
Case: 1:21-cv-01293-CAB Doc #: 1 Filed: 07/05/21 10 of 10. PageID #: 10
